          Case 2:18-mj-00252-SRW Document 4 Filed 11/16/18 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABMA

 IN RE ORDER REQUIRING GOOGLE,
 INC. TO ASSIST IN THE EXECUTION OF               Case No        151}1, /6A61c0
 A SEARCH WARRANT ISSUED BY THIS
 COURT
                                                  ORDER




       Before the Court is the Government's motion for an order requiring Google, Inc.

("Google")to assist law enforcement agents in the search of an Android Device. Upon

consideration ofthe motion, and for the reasons stated therein, it is hereby

       ORDERED that Google assist law enforcement agents in the examination of the Black

LG Cellular telephone with It has Model #(Unknown at this time), on the T-Mobile USA

network with access number (phone number)678-973-5253, IMEI # 356233097376906, and is

associated with the Gmail account(Unknown at this time), the Black LG Cellular Telephone,

acting in support of a search warrant issued separately by this Court;

       FURTHER ORDERED that Google shall, if necessary, reactivate the Google account

associated with the Android Device;

       FURTHER ORDERED that Google shall:(1)provide a single password reset for the

mobile device;(2) provide the new password to the law enforcement officer executing the search

warrant; and (3) upon unlocking the target mobile device, again reset the Google account

password promptly upon notice that the imaging of the phone is complete, without providing it to

the law enforcement officer or agency so as to prevent future access;

       FURTHER ORDERED that the reset process need not be unobtrusive to the subject, the

subject may receive notice to one or more accounts of the reset, and such notice is not a violation

of any seal or nondisclosure requirement;
          Case 2:18-mj-00252-SRW Document 4 Filed 11/16/18 Page 2 of 2


       FURTHER ORDERED that the law enforcement agent executing the search warrant is

prohibited from using or attempting to use the new password to attempt to access the subject's

online accounts other than as synchronized on and stored in memory within the target device at

the time of execution ofthe warrant.

                                                 Signed,


                                                   C
                                                           1
                                                           ..-
                                                            .  "---.
                                                                  )----------------------.


                                                 SUSAN R. WALKER
                                                 UNITED STATES MAGISTRATE JUDGE

Date: 1( A6/11
